Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The listing of reference characters at the end of the disclosure is not a requirement and should be deleted, however if Applicant wishes to keep the list then the list should be amended to include all of the reference characters used in the application.  Currently 8 and some of the 100 series numbers are missing.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 11-14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altson, USP 3,172,710.
Regarding claim 1, Altson discloses a bearing cage assembly comprising: a first cage half (16) including a first base rim (indicated by 16) and a first plurality of arms (24 and 26) extending from the first base rim, the first plurality of arms each defining a first plurality of rolling element pockets (the collective group of arms define a plurality of pockets therebetween), wherein at least one arm of the first plurality of arms defines a 
Regarding claim 2, Altson discloses that the first cage half includes two additional posts and two additional sockets, and the second cage half includes two additional posts and two additional sockets (Altson discloses that every cage half includes a plurality of posts and sockets, claim 2 as drafted requires a minimum of 3 which is shown by Altson).
Regarding claim 5, Altson discloses that cylindrical rollers (12) are arranged within the first plurality of rolling element pockets and the second plurality of rolling element pockets (the pockets of each cage half hold a portion of each of the plurality of rolling elements just like in the instant application).
Regarding claim 11, Altson discloses that in an assembled state, (i) axial ends of the at least one arm of the first plurality of arms defining the first socket and the at least one arm of the first plurality of arms defining a first post abut (ii) axial ends of the at least one arm of the second plurality of arms defining the second socket and the at least 
Regarding claim 12, Altson discloses that the first cage half and the second cage half are directly joined to each other without any separately formed fastener (the post and socket from the fastener thus there is no separately formed fastener).
Regarding claim 13, Altson discloses that the first cage half and the second cage half are identical to each other (the halves are identical just offset so the pocket and post align, see column 1, lines 54-56).
Regarding claim 14, Altson discloses that the first cage half and the second cage half are each formed from plastic (see column 2, lines 33-41).
Regarding claim 20, Altson discloses a bearing cage assembly comprising: two cage halves (16 and 17) that each include a plurality of arms (24 and 26) extending from a base rim, each arm of the plurality of arms partially defines a rolling element pocket (36), at least one first arm (26) of the plurality of arms on a first cage half of the two cage halves includes a socket (34), and at least one second arm (24) of the plurality of arms on a second cage half of the two cage halves includes a post (32), such that the two cage halves are connected to each other by insertion and retention of the post within the socket (see figure 2 showing the assembled product).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altson, USP 3,172,710, in view of Ionita, DE 102017126701.
Regarding claim 3, Altson further discloses that the post 32 can have any suitable shape including cylindrical (see column 2, lines 7-9), however Altson does not disclose the shape of the posts specifically including a cylindrical body and a head, wherein the head has an enlarged cross section compared to a cross section of the cylindrical body.
Ionita teaches a bearing cage fastening post that fits in a socket of another cage part wherein the post (6) includes a cylindrical body (at 6) and a head (8), wherein the head has an enlarged cross section compared to the rest of the body.
It would have been obvious to one having ordinary skill in the art to modify Altson and use any previously known post and socket configuration used to combined two cage halves, including a post that has a cylindrical body and an enlarged head, as taught by Ionita, since substituting between different known cage half fastening mechanisms provides the same predictable result holding the two cage halves together to form a unitary cage retainer with retained rolling elements.  The use of the post with the body and enlarged head further provides the predictable result of allowing for a snap type connection that permits the assembly to be disassembled if parts or rolling elements need to be replaced.  The use of a previously known fastening mechanism for two cage halves is not inventive.
Regarding claim 4, Altson in view of Ionita further discloses that the first post and the second post each include a relief (the posts as taught by Ionita in claim 3 above further include reliefs at 11) extending axially from an axially outermost end (left side of the post in figure 5) of the first post and the second post towards the first base rim and the second base rim (rim shown at 2 in Ionita).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altson, USP 3,172,710, in view of Bohr, USP 8,556,519.
Altson further discloses that heat and pressure are used to from end 44 of the post 32 to secure the halves together (column 2, lines 33-61).  Altson does not disclose that this joining method is one of chemical bonding or welding that secures the first post to the second socket and the second post to the first socket such that the first and second cage halves are fixed to each other.
Bohr teaches a different joining method that includes ultrasonically welding a post (29) of one cage half into a socket (30) of another cage half (column 3, lines 52-63 and column 5, last paragraph) or as an alternative to the welding the use of an adhesive which is a form of chemical bonding (column 3, lines 52-63).
It would have been obvious to one having ordinary skill in the art to modify Altson and use any previously known post and socket configuration and corresponding joining means, including welding or chemically bonding the cage halves together, as taught by Bohr, since substituting between different known cage half fastening mechanisms provides the same predictable result holding the two cage halves together to from a unitary cage retainer with retained rolling elements.  Regardless if the halves are just pressed together, glued, welded, snapped or riveted the final product remains the same, a unitary cage that hold rollers in the proper position.  The use of a chemical bond or welding to hold the two parts together is not new, novel or inventive as demonstrated by Bohr.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altson, USP 3,172,710, in view of FR1298837 (FR837).
Altson discloses that the posts are cylindrical bodies (see column 2, lines 7-9).
Altson does not disclose that the post is a cylindrical body with a first tapered profile, and the first socket and the second socket each include a second tapered profile that is complementary to the first tapered profile.
FR837 teaches an alternate post shape and corresponding socket wherein the posts (7) include a first tapered profile (tapered walls of the post that extend from narrower or smaller diameter ends of the post to a larger central portion) and a socket (8) with a corresponding tapered shape (see figure 2 showing shape of the socket).
It would have been obvious to one having ordinary skill in the art to modify Altson and use any previously known post and socket configuration used to combined two cage halves, including a post that is generally cylindrical with a tapered profile and a corresponding socket shape, as taught by FR837, since substituting between different known cage half fastening mechanisms provides the same predictable result holding the two cage halves together to form a unitary cage retainer with retained rolling elements.  The use of the post with a tapered configuration of FR837 and corresponding socket further provides the predictable result of allowing for a snap type connection that permits the assembly to be disassembled if parts or rolling elements need to be replaced and avoids the need for other fastening means such as adhesive or welding since the snap connection would hold the halves together.  The use of a previously known fastening mechanism for two cage halves is not inventive.

 Claims 1, 5, 6, 10, 11 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitner, FR1105720, in view of Altson, USP 3,172,710.
Regarding claim 1, Pitner discloses a bearing cage assembly comprising: a first cage half (one of 1) including a first base rim (indicated by character 1 in figure 2) and a first plurality of arms (S) extending from the first base rim, the first plurality of arms each defining a first plurality of rolling element pockets (the collective group of arms define a plurality of pockets therebetween and the shape of the pockets are the same as illustrated in the instant application); and a second cage half (other one of 1) including a second base rim and a second plurality of arms (S) extending from the second base rim, the second plurality of arms each defining a second plurality of rolling element pockets (both cage halves are identical); wherein the first cage half and the second cage half are joined to each other (see figure 1).
Pitner further discloses a socket in each of the large arms S that is used to join the two cage halves.  Pitner does not disclose that specifics of the joining mechanism which includes at least one arm of the first plurality of arms defines a first socket and at least one arm of the first plurality of arms defines a first post, wherein at least one arm of the second plurality of arms defines a second socket and at least one arm of the second plurality of arms defines a second post and the two halves are connected via engagement of the first socket with the second post and engagement of the first post with the second socket.
Altson teaches a two part cage where the cages are joined at arms that form the pockets and that the arm arrangement includes at least one arm of the first plurality of arms defining a first socket (26 includes socket 34) and at least one arm of the first plurality of arms defining a first post (24 includes post 32), wherein at least one arm of the second plurality of arms defines a second socket (26 includes socket 34) and at least one arm of the second plurality of arms defines a second post (24 includes post 32) and the cage halves are joined via engagement of the first socket with the second post and engagement of the first post with the second socket (see figure 2) for the purpose of providing a cage that can be inexpensively made of unitary molded parts that can be quickly assembled (no additional fastener needed, see column 1, lines 25-28).
It would have been obvious to one having ordinary skill in the art to modify Pitner and use a fastening configuration for joining the two cage halves that includes sockets and posts that are part of each cage half that are then used to align and fasten the parts of the cage together, as taught by Altson, for the purpose of providing a cage that can be inexpensively made of unitary molded parts that can be quickly assembled (no additional fastener is required as would be the case in Pitner which would require a fastener to go through the aligned holes in the larger cage arms).  Furthermore, substituting between different known cage half fastening mechanisms provides the same predictable result holding the two cage halves together to form a unitary cage retainer with retained rolling elements.  The use of an integrated post that matches with a corresponding socket is not new as shown by Altson and thus using this configuration in other cages made of two halves and later joined together is not inventive.
Regarding claim 5, Pitner discloses that cylindrical rollers (13) are arranged within the first plurality of rolling element pockets and the second plurality of rolling element pockets (the pockets of each cage have hold a portion of each of the plurality of rolling elements just like in the instant application).
Regarding claim 6, Pitner discloses that the cylindrical rollers positioned away from the arms defining the first and second posts and the first and second sockets are circumferentially positioned directly adjacent to each other (just like in the instant application Pitner shows longer arms that form the post, and then shorter protrusions that do not fully separate the adjacent rollers this use of shorter protrusions provides rollers that are “directly adjacent to each other” just like in the instant application).
Regarding claim 10, Pitner in view of Altson discloses that the arms including the first post, the first socket, the second post, and the second socket each have an enlarged profile compared to a remainder of the first plurality of arms and the second plurality of arms (the posts and sockets of Altson are being included on the longer arms S in Pitner, these longer arms have enlarged profiles compared to the other arms in the same manner as shown in the instant application).
Regarding claim 11, Pitner in view of Altson discloses that in an assembled state, (i) axial ends of the at least one arm of the first plurality of arms defining the first socket and the at least one arm of the first plurality of arms defining a first post abut (ii) axial ends of the at least one arm of the second plurality of arms defining the second socket and the at least one arm of the second plurality of arms defining the second post (the two cage halves connect with each of the respective arms abutting at flat surfaces around the post and sockets as taught by Altson, for each first arm with the post surface 28 abuts surface 30 of each second arm with the socket, Pitner also shows that the free ends of each longer arm abut).
Regarding claim 15, Pitner discloses a bearing cage assembly comprising: two cage halves (1) that each include: a base rim (at 1) and a plurality of arms (S) extending from the base rim, the plurality of arms each defining one half of a plurality of rolling element pockets, and some of the plurality of arms are enlarged providing a connection feature (socket in larger arm in figure 2) with the two cage halves being connected to each other via the enlarged arms.
Pitner does not disclose that the fastening structure of the cage is at least two sockets and at least two posts, wherein the at least two sockets and the at least two posts are formed on enlarged arms of the plurality of arms of each cage (total of 4 sockets and posts on each cage half); wherein the two cage halves are connected directly to each other via engagement of the at least two posts on a first cage half of the two cage halves with the at least two sockets on a second cage half of the two cage halves, and engagement of the at least two sockets on the first cage half with the at least two posts of the second cage half.
First, Pitner only explicitly discloses three enlarged arms and thus not the minimum requirement of four as set forth by the claim as it requires two sockets and two posts.
However adding additional longer arms would have been obvious to one having ordinary skill in the art since the modification required is merely a duplication of the larger sized arms, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 and In re Harz, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Specifically adding additional larger arms to house additional fastening structure has no patentable significance since no new or unexpected result would be produced and thus adding additional larger arms does not provide a patentable distinction since the modification required is merely adding additional connecting points. 
Second, with regards to the specific fastening mechanism, Altson teaches a two part cage where the cages are joined at arms that form the pockets and that the arm arrangement includes at least one arm of the first plurality of arms defines a first socket (26 includes socket 34) and at least one arm of the first plurality of arms defines a first post (24 includes post 32), wherein at least one arm of the second plurality of arms defines a second socket (26 includes socket 34) and at least one arm of the second plurality of arms defines a second post (24 includes post 32) and the cage halves are joined via engagement of the first socket with the second post and engagement of the first post with the second socket (see figure 2) for the purpose of providing a cage that can be inexpensively made of unitary molded parts that can be quickly assembled (no additional fastener needed, see column 1, lines 25-28).
It would have been obvious to one having ordinary skill in the art to modify Pitner and use a fastening configuration for joining the two cage halves that includes sockets and posts that are part of each cage half that are then used to align and fasten the parts of the cage together, as taught by Altson, for the purpose of providing a cage that can be inexpensively made of unitary molded parts that can be quickly assembled (no additional fastener is required as would be the case in Pitner which would require a fastener to go through the aligned holes in the larger cage arms).  Furthermore, substituting between different known cage half fastening mechanisms provides the same predictable result holding the two cage halves together to form a unitary cage retainer with retained rolling elements.  The use of an integrated post that matches with a corresponding socket is not new as shown by Altson and thus using this configuration in other cages made of two halves and later joined together is not inventive.
Adding the sockets and arms in the alternating pattern shown in Altson to the modify cage with at least four larger arms of Pitner results in two sockets and two posts on each cage half as recited by the claim.
Regarding claim 16, Pitner in view of Altson discloses that the first cage half and the second cage half are identical to each other (the halves are identical but offset so the pocket and post align, see column 1, lines 54-56 of Altson, when combined with Pitner the cages would have to also remain identical to properly align and fasten together).
Regarding claim 17, Pitner in view of Altson discloses that the first cage half and the second cage half are directly joined to each other without any separately formed fastener (the post and socket form the fastener thus there is no separately formed fastener).

Claims 3-4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitner, FR1105720, in view of Altson, USP 3,172,710, as applied to claims 1 and 15 above, and further in view of Ionita, DE 102017126701.
Pitner in view of Altson further discloses that the post 32 (Altson) can have any suitable shape including cylindrical (see column 2, lines 7-9), however Altson does not disclose the shape of the posts specifically including a cylindrical body and a head, wherein the head has an enlarged cross section compared to a cross section of the cylindrical body and a relief extending axially from an axial outermost end of the posts.
Ionita teaches a bearing cage fastening post that fits in a socket of another cage part wherein the post (6) includes a cylindrical body (at 6) and a head (8), wherein the head has an enlarged cross section compared to the rest of the body and each post includes a relief (11) extending axially from an axially outermost end (left side of the post in figure 5) of the first post and the second post towards the first base rim and the second base rim (rim shown at 2 in Ionita).
It would have been obvious to one having ordinary skill in the art to modify Pitner in view of Altson and use any previously known post and socket configuration used to combined two cage halves, including a post that has a cylindrical body and an enlarged head with a relief extending axially, as taught by Ionita, since substituting between different known cage half fastening mechanisms provides the same predictable result of holding the two cage halves together to form a unitary cage retainer with retained rolling elements.  The use of the post with the body, enlarged head and relief further provides the predictable result of allowing for a snap type connection that permits the assembly to be disassembled if parts or rolling elements need to be replaced.  The use of a previously known fastening mechanism for two cage halves is not inventive.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitner, FR1105720, in view of Altson, USP 3,172,710, as applied to claims 1 and 15 above, and further in view of FR1298837 (FR837).
Pitner in view of Altson discloses that the posts are cylindrical bodies (see column 2, lines 7-9 in Altson).
Pitner in view of Altson does not disclose that the posts are cylindrical bodies with a first tapered profile, and the sockets each include a second tapered profile that is complementary to the first tapered profile.
FR837 teaches an alternate post shape and corresponding socket wherein the posts (7) include a first tapered profile (tapered walls of the post that extend from narrower or smaller diameter ends of the post to a larger central portion) and a socket (8) with a corresponding tapered shape (see figure 2 showing shape of the socket).
It would have been obvious to one having ordinary skill in the art to modify Pitner in view of Altson and use any previously known post and socket configuration used to combined two cage halves, including a post with that is generally cylindrical with a tapered profile and a corresponding socket shape, as taught by FR837, since substituting between different known cage half fastening mechanisms provides the same predictable result holding the two cage halves together to form a unitary cage retainer with retained rolling elements.  The use of the post with a tapered configuration of FR837 and corresponding socket further provides the predictable result of allowing for a snap type connection that permits the assembly to be disassembled if parts or rolling elements need to be replaced and avoids the need for other fastening means such as adhesive or welding since the snap connection would hold the halves together.  The use of a previously known fastening mechanism for two cage halves is not inventive.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitner, FR1105720, in view of Altson, USP 3,172,710, as applied to claim 5 above, and further in view of Ince, USP 7,210,854.
Pitner discloses that a series of rollers are separated by smaller arms and then the use of a larger arm to hold the cage halves together.  Pitner does not disclose that within these subgroups separated by the larger arm that the rollers are held in direct contact in the circumferential direction.
Ince teaches that rollers within a subgroup of a larger cage that includes both larger arms (6) that separate the subgroups (8/9) and shorter arms (15) between adjacent rollers (8 and 9) where the shorter arms only act to radially retain the rollers not to circumferential space them, thus the subgroup of rollers 8 and 9 are configured to directly contact each other in the circumferential direction.
It would have been obvious to one having ordinary skill in the art to modify Pitner and make the shorter arms so that they only act to radially retain the rollers while allowing the adjacent rollers to directly contact each other, as taught by Ince, to prevent fall out of the rollers (see column 3, lines 30-46 of Ince).  Allowing the rollers within the separate subgroups of Pitner to contact allows for more spacing for the insertion of an additional roller element, thus directing the assembly more towards a full complement roller bearing which provides additional rollers that allows for greater load support or splitting the same load over a larger number of rollers thus improving the life span of each individual roller.  In other words if the rollers are placed in contact there would be room to insert additional rollers, the use of additional rollers provides the predictable result of increasing the load capacity or spreading the load out over a larger number of rollers prolonging service life.  By arranging the subgroups of Pitner in a manner that they contact, as taught by Ince, results in the “majority” of the rollers to be in contact with each other.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited but not relied upon all so different forms of connecting split bearing cages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656